Plaintiff in error was tried and convicted on an information which charged the unlawful possession of fifty gallons of whisky and one gallon of wine, with the intention of selling the same, and on the 5th day of July, 1913, in accordance with the verdict of the jury, he was sentenced to be confined for sixty days in the county jail, and to pay a fine of two hundred and fifty dollars, and the costs.
Upon a careful examination of the record our conclusion is that this appeal is without merit. The information is sufficient and it appears that the plaintiff in error had a fair trial. The judgment of conviction is, therefore, affirmed.